Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.

DETAILED ACTION
Claims 1, 3-9, 11-17, and 19-25 were presented for examination.  Applicant filed an amendment on November 12, 2020.  No new claims were added.  Claims 1, 3, 5, 9, 11, 13, 17, 19, and 21 were amended.  Claims 2, 10, and 18 were previously canceled.  Claims 1, 3-9, 11-17, and 19-25 were previously found patent eligible.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1, 3-9, 11-17, and 19-25 under 35 USC 103.  Therefore, the rejection of claims 1, 3-9, 11-17, and 19-25 is a non-final rejection.     

Response to Arguments
Applicant argued that the prior art does not teach or suggest “determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer,” and “in response to determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer, issuing, by the node device, the commitment value to the blockchain for storage, wherein the asset type of the target asset object issued by the asset issuer is hidden in the blockchain”, as amended in claim 1.  Examiner disagrees.  Lam teaches the process of validating data before it is added to a blockchain.  In combination with the Kraemer reference, the prior art teaches the use of a zero-knowledge protocol to ensure privacy during the 
Applicant argued that the prior art did not teach or suggest that the input data to the proof generation algorithm “comprising a commitment value of a target asset object and a set of legal asset types allowed to be issued by the asset issuer for the target asset object”, as recited by amended claim 1.  Examiner disagrees.  The Kraemer reference teaches a proof generation algorithm that receives input data (Kraemer:  pgh 55-56).  The content of the data input to Applicant’s proof generation algorithm (i.e. the commitment value and a set of legal asset types allowed to be issued by the asset issuer) does not make Applicant’s claimed invention nonobvious over the combination of prior art found in Kraemer and Lam because Applicant’s data content does not impart any functional limitations upon the claimed invention that would distinguish the claimed invention from the prior art.  A person having ordinary skill in the art and being informed of the prior art in Lam and Kraemer would find the proof generation algorithm of Applicant’s claimed invention (along with the commitment value and the set of legal asset types allowed to be issued) obvious because the proof generation algorithm operates in a similar manner as the zero knowledge proofs disclosed in Kraemer.  Therefore, Examiner finds Applicant’s argument non-persuasive.    

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 were rejected under 35 U.S.C. 103(a) as being unpatentable over Kraemer (2018/0315026 A1) and in view of Lam (2016/0342977 A1).   
Claim 1:	In regard to the following limitation, Kraemer teaches:
1. (Currently Amended) A computer-implemented method for blockchain-based asset issuance, the computer-implemented method comprising: receiving, by a node device in a blockchain and from an asset issuer, a request to generate an output of a proof generation algorithm, wherein the proof generation algorithm is implemented in the blockchain; generating, by the node device, the output of the proof generation algorithm by supplying the proof generation algorithm with input data provided by the asset issuer, wherein the input data comprises a commitment value of a target asset object and a set of legal asset types allowed to be issued by the asset issuer for the target asset object, and wherein the commitment value is calculated, by the asset issuer, by supplying at least an asset type of the target asset object issued by the asset issuer to a commitment function; (Kraemer:  pgh 55-56)
transmitting, by the node device, the output of the proof generation algorithm to the asset issuer for calculation of a proof of the commitment value by the asset issuer; receiving, by the node device, an asset issuance transaction, wherein the asset issuance transaction comprises the commitment value and the proof for performing a zero-knowledge proof with respect to the 
Kraemer does not teach the remaining limitations.  However, Lam teaches:
verifying, by the node device, the proof based on the verification rule, by determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and in response to determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer, issuing, by the node device, the commitment value to the blockchain for storage, wherein the asset type of the target asset object issued by the asset issuer is hidden in the blockchain.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 3:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Kraemer teaches:
3. The computer-implemented method of claim 1, further comprising: determining that the blockchain supports hiding identity information of the asset issuer; and in response to determining that the blockchain supports hiding identity information of the asset issuer, the input data to the proof 
Claim 4:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Lam teaches:
4. The computer-implemented method of claim 3, wherein determining that the asset type of the target asset object is a legal asset type allowed to be issued by the asset issuer further comprises: determining that the private key of the asset issuer corresponds to a public key of a legal asset issuer.  (Lam:  pgh 22-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 5:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lam teaches:
5. The computer-implemented method of claim 1, wherein: the node device is configured with the verification rule for determining whether the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the input data to the proof generation algorithm further comprises verification data related to the verification rule.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old 
Claim 6:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Lam teaches:
6. The computer-implemented method of claim 5, wherein: the node device maintains an asset type list comprising the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether the asset type of the target asset object is included in the asset type list; and in response to determining that the asset type of the target asset object is included in the asset type list, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the verification data comprises the asset type list.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 7:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Lam teaches:
7. The computer-implemented method of claim 5, wherein: the node device maintains a hash tree comprising hash values of the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether a hash value of the asset type of the target asset object is included in the hash tree; and in response to determining that the hash value of the asset type of the target asset object is included in the hash tree, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the verification data comprises the hash tree.  (Lam:  pgh 165-167)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 8:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Lam teaches:
8. The computer-implemented method of claim 5, wherein: the node device maintains a public key list comprising public keys of all of legal asset issuers and a hash tree comprising hash values of the public keys of all of legal asset issuers; the verification rule comprises: determining whether a prefix or a suffix of the asset type of the target asset object corresponds to one of: a public key of a legal asset issuer, a public prefix or a public suffix of a public key of a legal asset issuer, a hash value of a public key of a legal asset issuer, or a prefix or a suffix of a hash value of a public key of a legal asset issuer; and in response 
and the verification data comprises the public key list or the hash tree.  (Lam:  pgh 58)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 9:	In regard to the following limitation, Kraemer teaches:
9. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving, by a node device in a blockchain and from an asset issuer, a request to generate an output of a proof generation algorithm, wherein the proof generation algorithm is implemented in the blockchain; generating, by the node device, the output of the proof generation algorithm by supplying the proof generation algorithm with input data provided by the asset issuer, wherein the input data comprises a commitment value of a target asset object and a set of legal asset types allowed to be issued by the 
transmitting, by the node device, the output of the proof generation algorithm to the asset issuer for calculation of a proof of the commitment value by the asset issuer; receiving, by the node device, an asset issuance transaction, wherein the asset issuance transaction comprises the commitment value and the proof for performing a zero-knowledge proof with respect to the commitment value; initiating, by the node device, a process of verifying the proof based on a verification rule, wherein the process of verifying the proof is used for the zero-knowledge proof with respect to the commitment value; (Kraemer:  pgh 55-60)
Kraemer does not teach the remaining limitations.  However, Lam teaches:
verifying, by the node device, the proof based on the verification rule, by determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and in response to determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer, issuing, by the node device, the commitment value to the blockchain for storage, wherein the asset type of the target asset object issued by the asset issuer is hidden in the blockchain.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine 
Claim 11:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Kraemer teaches:
11. The non-transitory, computer-readable medium of claim 9, further comprising: determining that the blockchain supports hiding identity information of the asset issuer; and in response to determining that the blockchain supports hiding identity information of the asset issuer, the input data to the proof generation algorithm further comprises a private key of the asset issuer.  (Kraemer:  pgh 57-60)
Claim 12:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Lam teaches:
12. The non-transitory, computer-readable medium of claim 11, wherein determining that the asset type of the target asset object is a legal asset type allowed to be issued by the asset issuer further comprises:  determining that the private key of the asset issuer corresponds to a public key of a legal asset issuer.  (Lam:  pgh 22-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    

13. The non-transitory, computer-readable medium of claim 9, wherein: the node device is configured with the verification rule for determining whether the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the input data to the proof generation algorithm further comprises verification data related to the verification rule.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 14:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Lam teaches:
14. The non-transitory, computer-readable medium of claim 13, wherein: the node device maintains an asset type list comprising the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether the asset type of the target asset object is included in the asset type list; and in response to determining that the asset type of the target asset object is included in the asset type list, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the verification data comprises the asset type list.  (Lam:  pgh 97-104)

Claim 15:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Lam teaches:
15. The non-transitory, computer-readable medium of claim 13, wherein: the node device maintains a hash tree comprising hash values of the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether a hash value of the asset type of the target asset object is included in the hash tree; and in response to determining that the hash value of the asset type of the target asset object is included in the hash tree, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; (Lam:  pgh 165-167)
and the verification data comprises the hash tree.  (Lam:  pgh 58)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes 
Claim 16:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Lam teaches:
16. The non-transitory, computer-readable medium of claim 13, wherein: the node device maintains a public key list comprising public keys of all of legal asset issuers and a hash tree comprising hash values of the public keys of all of legal asset issuers; the verification rule comprises: determining whether a prefix or a suffix of the asset type of the target asset object corresponds to one of: a public key of a legal asset issuer, a public prefix or a public suffix of a public key of a legal asset issuer, a hash value of a public key of a legal asset issuer, or a prefix or a suffix of a hash value of a public key of a legal asset issuer; and in response to determining that the prefix or the suffix of the asset type of the target asset object corresponds to one of: a public key of a legal asset issuer, a public prefix or a public suffix of a public key of a legal asset issuer, a hash value of a public key of a legal asset issuer, or a prefix or a suffix of a hash value of a public key of a legal asset issuer, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; (Lam:  pgh 160-165)
and the verification data comprises the public key list or the hash tree.  (Lam:  pgh 58)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes 
Claim 17:	In regard to the following limitation, Kraemer teaches:
17. (Currently Amended) A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: receiving, by a node device in a blockchain and from an asset issuer, a request to generate an output of a proof generation algorithm, wherein the proof generation algorithm is implemented in the blockchain; generating, by the node device, the output of the proof generation algorithm by supplying the proof generation algorithm with input data provided by the asset issuer, wherein the input data comprises a commitment value of a target asset object and a set of legal asset types allowed to be issued by the asset issuer for the target asset object, and wherein the commitment value is calculated, by the asset issuer, by supplying at least an asset type of the target asset object issued by the asset issuer to a commitment function; (Kraemer:  pgh 55-56)
transmitting, by the node device, the output of the proof generation algorithm to the asset issuer for calculation of a proof of the commitment value by the asset issuer; receiving, by the node device, an asset issuance transaction, wherein the asset issuance transaction comprises the commitment value and the proof for performing a zero-knowledge proof with respect to the commitment value; initiating, by the node device, a process of verifying the proof based on a verification rule, wherein the process of verifying the proof is used for the zero-knowledge proof with respect to the commitment value; Application No. : 16/523,312Filed: July 26, 2019Page: 1ofl7(Kraemer:  pgh 55-60)
Kraemer does not teach the remaining limitations.  However, Lam teaches:
verifying, by the node device, the proof based on the verification rule, by determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and in response to determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer, issuing, by the node device, the commitment value to the blockchain for storage, wherein the asset type of the target asset object issued by the asset issuer is hidden in the blockchain.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 19:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Kraemer teaches:
19. The computer-implemented system of claim 17, further comprising: determining that the blockchain supports hiding identity information of the asset issuer; and in response to determining that the blockchain supports hiding identity information of the asset issuer, the input data to the proof generation algorithm further comprises a private key of the asset issuer.  (Kraemer:  pgh 57-60)
Claim 20:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 19.  In regard to the following limitation, Lam teaches:
20. The computer-implemented system of claim 19, wherein determining that the asset type of the target asset object is a legal asset type allowed to be issued by the asset issuer further comprises: determining that the private key of the asset issuer corresponds to a public key of a legal asset issuer.  (Lam:  pgh 22-25)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 21:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, Lam teaches:
21. The computer-implemented system of claim 17, wherein: the node device is configured with the verification rule for determining whether the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the input data to the proof generation algorithm further comprises verification data related to the verification rule.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes 
Claim 22:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Lam teaches:
22. The computer-implemented system of claim 21, wherein: the node device maintains an asset type list comprising the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether the asset type of the target asset object is included in the asset type list; and in response to determining that the asset type of the target asset object is included in the asset type list, determining that the asset type of the target asset object is in the set of legal asset types allowed to be issued by the asset issuer; and the verification data comprises the asset type list.  (Lam:  pgh 97-104)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 23:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Lam teaches:
23. The computer-implemented system of claim 21, wherein: the node device maintains a hash tree comprising hash values of the set of legal asset types allowed to be issued by the asset issuer; the verification rule comprises: determining whether a hash value of the asset type of the target asset object 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 24:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Lam teaches:
24. The computer-implemented system of claim 21, wherein: the node device maintains a public key list comprising public keys of all of legal asset issuers and a hash tree comprising hash values of the public keys of all of legal asset issuers; the verification rule comprises: determining whether a prefix or a suffix of the asset type of the target asset object corresponds to one of: a public key of a legal asset issuer, a public prefix or a public suffix of a public key of a legal asset issuer, a hash value of a public key of a legal asset issuer, or a prefix or a suffix of a hash value of a public key of a legal asset issuer; and in response to determining that the prefix or the suffix of the asset type of the target asset object corresponds to one of: a public key of a legal asset issuer, a public prefix or a public suffix of a public key of a legal asset issuer, a hash value of a public key of a legal asset issuer, or a prefix or a suffix of a hash value of a public 
and the verification data comprises the public key list or the hash tree.  (Lam:  pgh 58)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the elements can be found in the Kraemer reference, which discusses processes for ensuring the integrity of data added to a blockchain while hiding the identity of parties to a transaction (see Kraemer:  pgh 22-27).    
Claim 25:	Kraemer/Lam teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Lam teaches:
25. (New) The computer-implemented method of claim 1, further comprising: determining, by the node device, that the asset type of the target asset object is not in the set of legal asset types allowed to be issued by the asset issuer; and discarding, by the node device, the asset issuance transaction. (Lam:  pgh 69.  Lam teaches an instance where a validation process resulted in a discarded transaction.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Kraemer with the elements as taught by Lam because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        April 20, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691